

AGREEMENT OF LIMITED PARTNERSHIP
 
OF ROME ACQUISITION LIMITED PARTNERSHIP
 
This Agreement of Limited Partnership of Rome Acquisition Limited Partnership
(the or this “Agreement”), a Delaware limited partnership (the “Partnership”),
is entered into effective as of November 15, 2006 (the “Effective Date”) among
WH Rome Partners LLC, a Delaware limited liability company, as a General Partner
(“Macklowe”, in its capacity as a General Partner) and as a Limited Partner
(“Macklowe Company”, in its capacity as a Limited Partner), and Meadow Star LLC,
a Delaware limited liability company, as a General Partner (“Icahn”, in its
capacity as a General Partner) and as a Limited Partner (“Icahn Company”, in its
capacity as a Limited Partner). In consideration of the premises and covenants
contained herein, the parties agree as of the Effective Date as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
Section 1.1 Certain Terms. The definitions set forth in Exhibit A attached
hereto shall apply to this Agreement.
 
ARTICLE II
 
NAME, OFFICE, BUSINESS
 
Section 2.1 Name. The name of the Partnership is “Rome Acquisition Partnership”,
or such other name or variations thereof as may, from time to time, be selected
by the General Partners or as may be necessary to comply with laws, rules or
regulations applicable to the business of the Partnership.
 
Section 2.2 Registered Office in the State of Delaware: Agent for Service. The
address of the Partnership’s registered office in the State of Delaware is c/o
The Corporation Service Company, Corporation Trust Center, 2711 Conterville Rd.,
Suite 400, Wilmington, County of New Castle, Delaware 19808. The name of the
Partnership’s registered agent for service of process in the State of Delaware
at such address is The Corporation Service Company or such other agent as may be
designated from time to time by the General Partners.
 
Section 2.3 Business of the Partnership. The business of the Partnership shall
be to engage in the acquisition of the Target and after the Closing Date to
manage and/or sell certain properties as determined by the General Partners, and
to do any and all other acts and things that the General Partners in their sole
discretion may mutually decide.
 
Section 2.4 Location of Principal Place of Business. The location of the
principal place of business of the Partnership is 445 Hamilton Avenue, Suite
1210, White Plains, NY 10601, or such other location as may from time to time be
determined by the General Partners.
 
 
 

--------------------------------------------------------------------------------

 
Section 2.5 Term. The term of the Partnership (the “Term”) shall commence with
the filing with the Secretary of State of the State of Delaware of the
Certificate of Limited Partnership of the Partnership on November 15, 2006 and
shall continue until December 31, 2011.
 
ARTICLE III
 
CAPITAL CONTRIBUTIONS
 
Section 3.1 Initial Capital Contributions. By no later than November 27, 2006,
the initial aggregate capital contributions of all of the Partners shall be U.S.
$1,200,000,000.00 (the “Initial Capital Commitment”), subject to the conditions
set forth in this Section 3.1. Each Partner hereby agrees to contribute to the
Partnership by no later than November 27, 2006, a capital contribution (with
respect to each Partner an “Initial Capital Contribution”) in cash in the amount
set forth next to such Partner’s name on Schedule A hereto; provided, however,
that (I) no such capital contributions shall be required and (II) to the extent
that such capital contributions shall have been made, such capital contributions
shall be returned to any Partner upon its request unless (x) the price to be
paid per Target Security pursuant to the definitive agreement between the
Partnership or its wholly-owned subsidiary and the Target providing for the
acquisition of the Target (the “Acquisition Agreement”) does not exceed $49.00
per Target Security and (y) the aggregate amount of equity required to
consummate the acquisition of Target pursuant to the Acquisition Agreement does
not exceed (without taking into account any of the Shared Expenses) the Initial
Capital Commitment. Any breach by a Partner of this Section 3.1 shall constitute
a “Failure to Contribute” hereunder, and any Partner that so breaches this
Agreement shall constitute a “Non-Contributing Partner.” The General Partner
that is a member of the General Partner Group that does not have the
Non-Contributing Partner shall be entitled to collect from the other General
Partner that is a member of the General Partner Group that does have the
Non-Contributing Partner, and such General Partner shall pay to the General
Partner that is so entitled to collect or its designee, an amount equal to
$60,000,000 (the “Failure to Contribute Amount”). Notwithstanding anything in
this Agreement to the contrary, the Failure to Contribute Amount shall be the
sole and exclusive remedy against a Non-Contributing Partner with respect to any
Failure to Contribute.
 
Section 3.2 Additional Capital Contributions. After the Effective Date, the
General Partners may from time to time attempt to agree on additional capital
commitments to the Partnership. If the General Partners agree on the amount of
an additional capital commitment of each General Partner (in each case, and with
respect to each General Partner, an “Additional Capital Commitment”), they will
enter into such commitment by executing a commitment letter (in each case a
“Commitment Letter”) and deliver it to the General Partners and the Partnership,
and Icahn and Macklowe will each thereby become bound to make an additional
capital contribution (in each case and with respect to each General Partner, an
“Additional Capital Contribution”) to the Partnership up to the amount of an
Additional Capital Commitment agreed upon in such Commitment Letter at the
written request of one General Partner to the other General Partner (in each
case a “Capital Contribution Request Letter”), which request shall set forth an
amount of an Additional Capital Contribution that each General Partner shall
contribute to the Partnership. Also, each of Icahn and Macklowe shall be
entitled, from time to time, to make an Additional Capital Contribution to the
Partnership (the “Contribution Right”), provided the aggregate of all Additional
Capital Contributions contributed by such General Partner to the Partnership
from the date of the last in time Commitment Letter does not exceed the
Additional Capital Commitment of such General Partner set forth in such
Commitment Letter. Each of Icahn and Macklowe may, in its sole and absolute
discretion, choose to make an Additional Capital Contribution hereunder by
causing each of Icahn Company and Macklowe Company, respectively, to make such
Additional Capital Contribution.
 
 
2

--------------------------------------------------------------------------------

 
Section 3.3 Obligation to Contribute. Each of Icahn and Macklowe shall cause
each of Icahn Company and Macklowe Company, respectively, to make an Additional
Capital Contribution to the Partnership on the date, in the amount and otherwise
in accordance with the terms prescribed by a Capital Contribution Request
Letter, provided that such Additional Capital Contribution does not cause such
General Partner to make an Additional Capital Contribution beyond its Additional
Capital Commitment pursuant to the last in time Commitment Letter.
 
Section 3.4 No Right or Obligation. Except as otherwise provided in this
Agreement or required by law, no Partner shall be obligated to or have a right
to make an additional Capital Contribution to the Partnership.
 
Section 3.5 Form of Capital Contribution. Capital Contributions to the
Partnership shall be made in cash only.
 
Section 3.6 No Interest on Capital Contributions. No Partner shall be entitled
to interest on or with respect to any Capital Contribution or any amounts to be
paid to such Partner pursuant to this Agreement.
 
Section 3.7 Distribution and Return on Capital Contributions. Except as
otherwise unanimously agreed to by the General Partners, no Partner shall be
entitled to a return of any part of its Capital Contributions or to receive any
distributions from the Partnership.
 
Section 3.8 Expenses.
 
Internal Expenses. For avoidance of doubt, each Partner shall be responsible for
its own internal expenses related to or arising out of its activities outside of
the Partnership and shall not have any right of reimbursement by the Partnership
of such expenses.
 
Shared Expenses. The Partners shall bear, pro rata in accordance with their
respective Capital Accounts , (i) all fees and expenses of the financial
advisors, legal advisor and accounting firm engaged by either General Partner on
behalf of the Partnership in connection with the preparation and submission of a
proposal with respect to the acquisition of Target, the negotiation and
execution of the Acquisition Agreement and taking the other actions contemplated
by this Agreement with respect to the proposed acquisition of Target and (ii)
other third-party costs incurred by one General Partner on behalf of the
Partnership in connection with the preparation and submission of a proposal with
respect to the acquisition of Target, the negotiation and execution of the
Acquisition Agreement and taking the other actions contemplated hereunder as
unanimously approved by the General Partners, including any costs associated
with structuring any debt financing for the acquisition of Target; provided that
the fees and expenses described in both clauses (i) and (ii) above are incurred
with the unanimous consent of each General Partner (the “Shared Expenses”); and
provided, further and notwithstanding that Shared Expenses must be approved by
the unanimous consent of each General Partner, that if Icahn (x) has paid to the
Partnership its pro rata share (based on the amount set forth next to Icahn’s
name on Schedule A) of any Shared Expenses and (y) requests that Macklowe pay to
the Partnership its pro rata share (based on the amount set forth next to
Macklowe’s name on Schedule A) of such Shared Expenses, then, within three (3)
business days of such request, Macklowe shall pay to the Partnership its pro
rata share of such Shared Expenses. In the event that Macklowe does not make the
foregoing payment to the Partnership within such three (3) business days period,
Icahn shall be entitled to collect from Macklowe, and Macklowe shall pay to
Icahn or its designee, the Failure to Contribute Amount. Notwithstanding
anything in this Agreement to the contrary, the Failure to Contribute Amount
shall be the sole and exclusive remedy against Macklowe with respect to any
failure to pay to the Partnership its pro rata share of any Shared Expenses in
accordance with this Section 3.8(b).
 
 
3

--------------------------------------------------------------------------------

 
Repayment of Debt. If the General Partners unanimously elect, or are required by
one or more third parties, to repay or repurchase at the Closing Date (or
thereafter in connection with the sale of properties) any indebtedness of Target
or any subsidiary of Target, at the Closing Date (or thereafter in connection
with the sale of properties), the Partners shall pay in cash such indebtedness
plus any costs, expenses or fees associated with such repayment or repurchase,
including without limitation any prepayment fees or penalties, to be repaid,
pro rata in accordance with their respective Capital Accounts. For these
purposes, “indebtedness” shall be deemed to include the costs of unwinding any
interest rate swaps, caps, treasury locks and other derivatives and hedges
associated with the indebtedness that is being repaid.
 
ARTICLE IV
 
ALLOCATION OF PROFITS AND LOSSES
 
Section 4.1 Allocation of Profits and Losses.
 
Allocation of Profits. Profits for each Accounting Period shall be allocated
among the Partners in accordance with the positive balances of their Capital
Accounts as of the beginning of such Accounting Period.
 
Allocation of Losses. Losses for each Accounting Period shall be allocated among
the Partners in accordance with the positive balances of their Capital Accounts
as of the beginning of the Accounting Period.
 
Timing of Allocations. Allocations of Profits and Losses as provided in this
Section 4.1 shall be made as of the end of each Accounting Period.
 
Section 4.2 Additional Allocation Provisions.
 
 
4

--------------------------------------------------------------------------------

 
Except as provided below in this Section 4.2, the net profits and net losses of
the Partnership, as determined for Federal income tax purposes, shall be
allocated in the same manner as Profits and Losses are allocated under Sections
4.1 hereof.
 
Notwithstanding the foregoing provisions of this Article IV hereof, the
aggregate General Partner’s interest in each item of Partnership income, gain,
loss, deduction or credit shall equal at least 1% of each of those items at all
times during the existence of the Partnership. In determining each General
Partner’s interest in those items, any Limited Partner’s interest owned by such
General Partner shall not be taken into account.
 
Notwithstanding the provisions of Article IV hereof, items of Partnership
income, gain, loss or deduction, as determined for Federal income tax purposes,
shall be specially allocated to the Partners to eliminate the difference between
the adjusted tax basis and the book value of such Target Securities, in
accordance with the principles of Code § 704(c), the Treasury Regulations
there-under, and Treasury Regulations § 1.704-1(b)(4)(i); provided, however,
that in the event of a withdrawal of a Partner, the General Partners other than
a withdrawing Partner, acting together by unanimous agreement, shall have
reasonable discretion to specially allocate items of Partnership income, gain,
loss or deduction, as determined for Federal income tax purposes, first to the
withdrawing Partner in order to eliminate any disparity between such withdrawing
Partner’s adjusted tax basis in its Partnership Interest and its Capital Account
immediately prior to such withdrawal.
 
ARTICLE V
 
DISTRIBUTION, WITHDRAWAL AND BUY-SELL OFFER
 
Section 5.1 Distribution of Available Cash and Property. The General Partners
may from time to time, in their sole discretion, acting together by unanimous
agreement, distribute to the General Partners and the Limited Partners, pro rata
in accordance with the relative positive balances of their Capital Accounts,
cash or other property held by the Partnership, determined by the General
Partners, in their sole discretion, acting together by unanimous agreement, to
be available for distribution. Any withholding tax imposed with respect to a
distribution to a Partner shall be deemed to be a distribution.
 
Section 5.2 Withdrawal. Except pursuant to Section 5.3 (“Buy-Sell Offer”) or
Article VII (“TRANSFERS OF INTERESTS BY PARTNERS”), no Partner shall have the
right to withdraw from the Partnership and no Partner shall withdraw from the
Partnership under any circumstances or make a demand for withdrawal of any or
all of its Capital Contributions.
 
Section 5.3 Buy-Sell Offer. Any General Partner Group (the “Initiating
Partners”) may at any time (i) after the ninetieth (90th) day after the Closing
Date and (ii) after notice to the other General Partner Group that the General
Partners fail to unanimously agree pursuant to Section 6.2 on any action under
this Agreement, deliver to Icahn, with respect to Icahn Group, or Macklowe, with
respect to Macklowe Group (with respect to either Icahn Group or Macklowe Group,
as the case may be, the “Non-Initiating Partners”) an offer (the “Buy-Sell
Offer”) in writing stating the purchase price on a per unit or percentage basis
at which the Initiating Partners and/or their Affiliate(s) designated by the
Initiating Partners in the Buy-Sell Offer (each an “Initiating Designee” and
collectively “Initiating Designees”) are willing to purchase from the
Non-Initiating Partners or sell to the Non-Initiating Partners all (but not less
than all) Interests in the Partnership held in the case of a purchase by the
Non-Initiating Partners, and in the case of a sale by the Initiating Partners.
 
 
5

--------------------------------------------------------------------------------

 
Icahn or Macklowe, as the case may be, on behalf of the Non-Initiating Partners,
shall then be obligated to elect to:
 

 
(i)
sell to the Initiating Partners and/or Initiating Designees, as the case may be,
all (but not less than all) Interests in the Partnership then owned by the
Non-Initiating Partners at the purchase price and upon the terms and conditions
set forth in the Buy-Sell Offer; or

 

 
(ii)
purchase from the Initiating Partners on their own and/or through their
Affiliate(s) designated by the Non-Initiating Partners and disclosed to the
Initiating Partners in writing (each a “Non-Initiating Designee” and
collectively “Non-Initiating Designees”) all (but not less than all) Interests
in the Partnership at the purchase price and upon the terms and conditions set
forth in the Buy-Sell Offer.

 
Icahn or Macklowe, as the case may be, on behalf of the Non-Initiating Partners,
shall give written notice of such election to the Initiating Partners within
thirty (30) days after receipt of the Buy-Sell Offer. Failure of Icahn or
Macklowe, as the case may be, on behalf of the Non-Initiating Partners, to give
the Initiating Partners notice of their election within said 30-day period shall
conclusively be deemed to be an election under clause (i) above.
 
The closing of any purchase and sale of Interests in the Partnership pursuant
hereto shall occur no later than ten (10) days following the delivery of the
notice of election set forth above or such earlier date as shall be specified in
writing by the Purchasing Partners, unless an approval for the consummation of
the foregoing transaction is required from any Regulatory Authority, in which
case such closing shall take place no later than 10 days following such
approval. At any closing pursuant to this section, a General Partner Group which
is selling Interests in the Partnership, whether such General Partner Group
shall be of the Initiating Partners or the Non-Initiating Partners who elect to
sell (the “Exiting Partners”), shall sell, transfer and assign to the other
General Partner Group purchasing such Interests and the Target Securities (the
“Purchasing Partners”) all right, title and interest in and to the Exiting
Partners’ Interests in the Partnership free and clear of all liens, claims and
encumbrances, the Purchasing Partners shall pay for such interests and Interests
in cash or immediately available Federal funds and, at the request of the
Purchasing Partners, the Exiting Partners shall execute all other documents and
take such other actions as may be reasonably necessary or desirable to
effectuate the transfer of the Interests in the Partnership and to carry out the
purposes of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
In the event, the Exiting Partners fail to comply with the closing procedure set
forth above, the Purchasing Partners may, in their discretion, chose to deliver
to the Partnership and the Exiting Partners a Payment Notice (as defined below),
and the Partnership and the Exiting Partners shall abide by the procedure set
forth in the Payment Notice.
 
Section 5.4 Material Breaches of Section 5.3. Any breach by a Partner of Section
5.3 (“Buy-Sell Offer”) shall constitute a “Material Breach” hereunder, and any
Partner that is in “Material Breach” shall constitute a “Subject Partner.” The
General Partner, that is a member of the General Partner Group that does not
have the Subject Partner as its member, and/or its Affiliate(s) designated by
such General Partner shall be entitled to purchase (without any obligation to do
so) (the “Purchase Option”) all (but not less than all) of the Interests of the
General Partner Group that has the Subject Partner as its member at price equal
to seventy five percent (75%) of the Capital Account of that General Partner
Group on the date of the Material Breach by tendering to the Partnership and
such Subject Partner a payment notice (a “Payment Notice”) at any time after the
Material Breach, which Payment Notice shall set forth the procedure for the
payment for the Interest in immediately available Federal funds, and the
Partnership and the Subject Partner shall abide by such procedure. The Subject
Partner shall be deemed to have waived any defenses it may have to the purchase
of its Interest pursuant to the Purchase Option. Notwithstanding the foregoing,
nothing herein shall be construed as a waiver of any other rights or remedies
that the Partnership and/or each of its Partners may have against the Subject
Partner at law or in equity, including damages for any breach of this Agreement,
whether or not the Purchase Option is exercised.
 
ARTICLE VI
 
POWERS RIGHTS AND DUTIES OF THE GENERAL PARTNER
 
Section 6.1 Authority. Except as otherwise specifically stated herein, the
General Partners, acting together by unanimous agreement, shall have exclusive
and complete authority and discretion to manage the operations and affairs of
the Partnership and to make all decisions regarding the business of the
Partnership.
 
Section 6.2 Powers and Duties of General Partner. The General Partners shall be
solely responsible for the administration of the Partnership and any act by the
Partnership shall, except as otherwise set forth in ARTICLE III (“CAPITAL
CONTRIBUTIONS”) and Section 5.3 (“Buy-Sell Offer”) hereof, require the unanimous
approval of the General Partners, including, without limitation, (i) admission
of any other person as a Partner, (ii) any matter relating to any transaction
between the Partnership or any entity controlled by the Partnership and any
General Partner or Limited Partner, (iii) any distributions to the Partners (iv)
determining to require any Capital Contribution from the Partners, (v) except as
set forth in Section 5.3 hereof, the taking of any action by the Partnership
prior to the acquisition of any Target Securities, (vi) a change in the purpose
of the Partnership, (vii) the dissolution of the Partnership, (viii) the sale or
purchase of Target Securities by the Partnership or the voting of Target
Securities by the Partnership but not by any Partner or any of its Affiliates
(other than the Partnership), (ix) appointment of and/or delegation of authority
to one General Partner or any representative of any General Partner to represent
the Partnership and/or each of the General Partners in any specific affairs,
undertakings, matters or projects of the Partnership during a specific time or
period, and in any event, until one General Partner objects to such appointment
or delegation by giving written notice of such objection to the other General
Partner and therefore revokes its consent (x) public disclosure of the plans,
strategies or affairs of the Partnership and (xi) sales of any assets of the
Partnership. Except as otherwise specifically provided herein, the General
Partners, acting by unanimous agreement, shall have (x) all rights and powers of
a general partner under the Uniform Act; (y) all authority, rights and powers in
the management of the Partnership business to do any and all other acts and
things necessary, proper, convenient or advisable to effectuate the purpose of
this Agreement, to carry on the business of the Partnership and/or as permitted
by law and (z) the sole power to approve a transfer, domestication, continuance,
merger, consolidation or conversion of the Partnership. From time to time, the
General Partners may, by unanimous consent, appoint one or more officers or
agents (which may be a General Partner) to act on behalf of the Partnership with
respect to such matters and affairs as shall have been specified in such
appointment. Either General Partner may revoke such appointment at any time to
be effective as set forth in written notice given by the General Partner
desiring to make such revocation to the other General Partner and such
appointee.
 
 
7

--------------------------------------------------------------------------------

 
Section 6.3 Liability. Except as otherwise specifically provided in this
Agreement, no member of a General Partner Group or/and no Affiliate of a General
Partner shall be personally liable for the return of any portion of the Capital
Contributions of any of the General Partners or of the Limited Partners or shall
be required to pay to the Partnership or any Limited Partner any deficit in any
Partner’s Capital Account. Except as otherwise specifically provided in this
Agreement, no General Partner, former, present or future Partner, member,
officer, director, stockholder, employee, agent or Affiliate of a General
Partner shall be liable, responsible or accountable to the Partnership or any
Limited Partner for (a) any act or omission performed or omitted by any of them,
or for any costs, damages or liabilities arising therefrom, or by law, unless
that act or omission was performed or omitted fraudulently or in bad faith or
through negligence or gross negligence or intentional misconduct; or (b) except
as provided in clause (a) of this Section 6.3 with respect to the Person who
performed or omitted such acts, any costs, damages or liabilities due to the
negligence, dishonesty or bad faith of any employee, officer, broker, consultant
or other agent of the Partnership, selected, engaged and retained in good faith
by a General Partner.
 
Section 6.4 Indemnification. (a) The Partnership shall:
 
(i) indemnify and hold harmless each member of the General Partner Group and
Affiliates of each General Partner and the respective personal representatives,
heirs, successors in interest and assignees of any thereof (each, an
“Indemnified Party”), from and against any and all damages incurred or suffered
by any Indemnified Party arising out of or in connection with the Partnership’s
business or affairs; provided, however, that the Partnership shall not indemnify
or hold harmless any Indemnified Party with respect to any act or omission which
was performed or omitted fraudulently or in bad faith by it; and
 
 
8

--------------------------------------------------------------------------------

 
(ii) advance to any Indemnified Party expenses for which the Partnership is
required to indemnify the Indemnified Party pursuant to this Section 6.4 subject
to the undertaking of the Indemnified Party to repay such advances if it is
ultimately determined that such Indemnified Party is not entitled to be
indemnified.
 
Survival. The exculpation provided in Section 6.3 hereof and the indemnification
provided in this Section 6.4 shall survive any termination of this Agreement.
Any Person entitled to exculpation pursuant to Section 6.3 hereof and/or
indemnification pursuant to this Section 6.4 shall remain entitled to such
exculpation and/or indemnification to the same extent as prior to any of the
following events with respect to any matter arising or occurring prior to such
event and shall have no liability with respect to any matter arising after such
event: (i) such Person ceases to be a partner, member, officer, director,
stockholder, employee, agent or Affiliate of a General Partner or its
Affiliates; or (ii) a General Partner ceases to be one of the general partners
of the Partnership, unless such Person is a partner, member, officer, director,
stockholder, employee, agent or Affiliate of a permitted hereunder successor to
such General Partner.
 
Repayment. If it shall ultimately be determined that the Indemnified Party is
not entitled to the indemnification provided by this Section 6.4, the
Indemnified Party shall promptly repay to the Partnership the amount of any
expenses advanced to such Indemnified Party and the amount of all costs of the
Partnership in providing indemnification pursuant to this Agreement.
 
Section 6.5 Management of Acquired Assets. To the extent that customary property
management services are required with respect to any property acquired under the
Acquisition Agreement, services may be provided by Icahn, Macklowe or an outside
manager in exchange for payment of customary management fees in amounts to be
agreed to by the General Partners, acting together by unanimous agreement,
provided, however that if Icahn desires to undertake such customary management
services through one of its Affiliates, Icahn shall be entitled to do so in
exchange for payment of customary management fees without any consent
requirement from any other Partners. In the event Icahn undertakes such
management services through one of its Affiliates and Macklowe is not satisfied,
in its sole discretion, with Icahn’s Affiliates performance of such management
services, Macklowe shall be entitled to initiate a Buy-Sell Offer pursuant to
the terms of Section 5.3 hereof without regard to clause (ii) of the first
paragraph of Section 5.3, and notwithstanding anything in this Agreement to the
contrary, this shall be the sole and exclusive remedy against Icahn with respect
to any performance or failure to perform such management services.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE VII
 
TRANSFERS OF INTERESTS BY PARTNERS
 
Section 7.1 General Partner Transfer. Notwithstanding any other provision of
this Agreement but subject to Section 5.3 hereof, a General Partner may not and
may not cause, permit or suffer to occur, any sale, assignment, pledge or other
encumbrance or disposition (collectively “Transfer”) of all or a portion of its
General Partnership Interest in the Partnership (including any direct or
indirect beneficial interest therein), directly or indirectly, including without
limitation, as a result of any Transfer of such General Partner’s securities,
stock or other ownership interest (including any direct or indirect beneficial
interest therein) or any Transfer by any Person directly or indirectly
controlling such General Partner of its securities, stock or other ownership
interest (including any direct or indirect beneficial interest therein), to any
Person other than: (i) to an Affiliate that agrees to be bound by this Agreement
and the terms hereof pursuant to documents reasonably acceptable to the other
General Partner; or (ii) pursuant to the procedure set forth in Section 5.3.
 
Section 7.2 Transfer of Limited Partner’s Interest. (a) Notwithstanding any
other provision of this Agreement but subject to Section 5.3 hereof, a Limited
Partner may not and may not cause, permit or suffer to occur, any Transfer of
all or a portion of its Limited Partnership Interest in the Partnership
(including any direct or indirect beneficial interest therein), directly or
indirectly, including without limitation, as a result of any Transfer of such
Limited Partner’s securities, stock or other ownership interest (including any
direct or indirect beneficial interest therein) or any Transfer by any Person
directly or indirectly controlling such Limited Partner of its securities, stock
or other ownership interest (including any direct or indirect beneficial
interest therein), to any Person (unless to an Affiliate that agrees to be bound
by this Agreement and the terms hereof pursuant to documents reasonably
acceptable to the General Partners) that agrees to be bound by this Agreement
and the terms hereof or the following conditions are met:
 
(i) the General Partners give their unanimous written consent to the Transfer
(which consent may be withheld in the sole discretion of each of the General
Partners);
 
(ii) the Regulatory Authority gives its written consent, if necessary, to the
Transfer; and
 
(iii) an instrument of Transfer, and any other documents and opinions, in form
and substance satisfactory to all of the General Partners executed by both the
transferor and transferee of the Interest or portion thereof shall be delivered
to the General Partners and the transferee, shall, if so requested, assume the
obligations, if any, of the transferor to the Partnership allocable to the
Interests or portion thereof transferred.
 
 
10

--------------------------------------------------------------------------------

 
No transferee of a Limited Partner’s Interest shall become a Substituted Limited
Partner unless the transfer shall be made in compliance with clauses (i) through
(iii) of Section 7.2(a) hereof and the transferee (1) if any of the General
Partners requests, executes a subscription agreement containing representations,
warranties and other provisions as such requesting General Partner reasonably
deems to be necessary or appropriate under then existing applicable law; (3)
each of the General Partners shall give its prior written consent, which consent
may be withheld in the sole discretion of any of the General Partners; and (3)
the transferring Limited Partner and the transferee shall have executed and
acknowledged such other instruments as any of the General Partners may deem
reasonably necessary or appropriate.
 
Each Limited Partner agrees that such Limited Partner will pay all reasonable
costs and expenses, including, without limitation, attorneys fees and the cost
of the preparation, filing and publishing of any amendment to any certificate of
the Partnership, incurred by the Partnership in connection with a transfer by or
to it.
 
Any Limited Partner which shall transfer all of its Interest shall cease to be a
Limited Partner upon the admission of a Substituted Limited Partner in its
stead. Anything herein to the contrary notwithstanding, until such time as the
transferee of an Interest has been admitted into the Partnership as a
Substituted Limited Partner or each of the General Partners has determined that
the requirements of Sections 7.2(a) hereof for transfer of an Interest have been
satisfied, both the Partnership and the General Partners shall be entitled to
treat the transferor of such Interest as the absolute owner thereof in all
respects.
 
In the event of the transfer of a Partner’s Interest at any time other than the
end of the Partnership’s Fiscal Year, the distributive shares of the various
items of Partnership income, gain, loss, deduction and credit as computed for
purposes of Federal income tax shall be allocated between the transferor and the
transferee on such basis as the transferor and the transferee shall agree;
provided, however, that no allocation shall be effective unless (i) the
transferor and transferee shall have given each of the General Partners written
notice prior to the effective date of the transfer, stating their agreement that
the allocation shall be made on such basis; (ii) each of the General Partners
shall have consented, in its sole discretion, to the allocation, and (iii) the
transferor and the transferee shall have agreed to reimburse the Partnership for
any incremental accounting fees, attorneys’ fees and other expenses incurred by
the Partnership in making the allocation.
 
Section 7.3 Transferees Bound by Agreement. Any successor or transferee of a
Partner and any Substituted Limited Partner shall be subject to and bound by all
of the provisions of this Agreement as if originally a party to this Agreement.
 
Section 7.4 Improper Transfers are Void. Any purported transfer of an Interest
(or any beneficial interest therein) which is not made in compliance with this
Agreement is hereby declared to be null and void and of no force and effect
whatsoever.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
DISSOLUTION OF THE PARTNERSHIP
 
Section 8.1 Causes of Dissolution. The Partnership shall be dissolved upon the
earliest of:
 
The expiration of its Term as provided in this Agreement;
 
The unanimous determination by all of the General Partners in their sole
discretion to dissolve;
 
The entry of a decree of judicial dissolution;
 
The failure by the General Partners to agree on any additional capital
commitments pursuant to Section 3.2 hereof; or
 
Any act or event specified in the Uniform Act § 17-801 or any successor
provision thereto.
 
Section 8.2 Prohibition of Dissolution. Without unanimous consent of the General
Partners, a Partner shall not (i) act (ii) fail to act or (iii) cause any action
or inaction, if any of the foregoing leads to, results in, or causes, directly
or indirectly, a dissolution of the Partnership.
 
ARTICLE IX
 
WINDING UP, TERMINATION AND LIQUIDATION DISTRIBUTIONS
 
Section 9.1 Winding Up. a) In the event of the dissolution of the Partnership
for any reason set forth in Section 8.1 hereof, the General Partners shall wind
up the affairs of the Partnership and liquidate the Partnership Property.
 
The Partners shall continue to share Profits and Losses during the period of
liquidation in accordance with Article IV hereof. The General Partners may, in
their sole discretion, acting together by unanimous agreement, determine the
time, manner and terms of any sale or sales of the assets of the Partnership
pursuant to the liquidation.
 
In the event of the dissolution of the Partnership, the General Partners, acting
together by unanimous agreement, shall have the right to dispose of the goodwill
and all of the Partnership’s books and papers in any manner as they may deem
advisable, including to an entity that will continue the Partnership and its
business, which may be an Affiliate of any of the General Partners. If the
business of the Partnership is continued, or the goodwill, if any, sold or
otherwise disposed of, any non-continuing Partner shall have no claim against
the assets of the Partnership, or any Partner thereof, or against the successor
or continuing entity, in any other respect, and shall not be entitled to
participate in or derive any benefit from, any use or disposition of the name,
goodwill, books or offices of the Partnership.
 
Section 9.2 Distributions Upon Liquidation. Subject to the right of the General
Partners to set up cash reserves, as they may deem necessary or appropriate,
acting together by unanimous agreement, the proceeds of the liquidation of the
Partnership Property, after payment or adequate provision for the payment of all
debts and obligations of the Partnership, shall be distributed pro rata to the
Partners in accordance with their respective Capital Accounts.
 
 
12

--------------------------------------------------------------------------------

 
Section 9.3 Termination. The Partnership shall terminate when all Partnership
Property shall have been disposed of and distributions made as provided in
Section 9.2 hereof. The General Partners shall then execute and cause to be
filed a Certificate of Cancellation of the Partnership.
 
ARTICLE X
 
BOOKS AND RECORDS, REPORTS, FISCAL YEAR
 
Section 10.1 Books and Records. True and complete books of account and records
are to be kept by the Partnership and shall be available for inspection by each
Partner.
 
Section 10.2 Reports. As soon as practicable after the end of each Fiscal Year
other than the Fiscal Year in which the Partnership was formed, the General
Partners shall cause the Partnership to send to each Person who was a Partner at
any time during such Fiscal Year, an annual statement indicating such Partner’s
share of the Partnership’s taxable income or loss, capital gain or loss, and
other items relevant for Federal income tax or other tax purposes. The General
Partners will make annual financial statements for the Partnership, other than
for the Fiscal Year in which the Partnership was formed, available to Limited
Partners upon reasonable request. The General Partners shall cause the
Partnership to furnish each General Partner with separate accounting statements
for the Partnership’s brokerage and trading businesses. Each Partner shall
provide the Partnership with copies of any reports, filings or other documents
(collectively the “Regulatory Documents”) that such Partner files with, delivers
to or makes otherwise available to (collectively “Files”) any Regulatory
Authority, in connection with or in relation to the Interest of such Partner in
the Partnership immediately after such Partner Files the Regulatory Documents,
and the General Partners shall cause the Partnership to furnish each General
Partner with the Regulatory Documents.
 
Section 10.3 Fiscal Year. The fiscal year of the Partnership (the “Fiscal Year”)
shall be from January 1 through December 31 of each year or portion thereof
during which the Partnership is in existence.
 
ARTICLE XI
 
AMENDMENT OF PARTNERSHIP AGREEMENT
 
Section 11.1 Approval of Amendments. Amendments to this Agreement may be made by
the General Partners, acting together by unanimous agreement, without the
consent of any Limited Partner through use of the power of attorney described in
Section 14.1 hereof if those amendments are (i) of a non-material nature, as
determined by the General Partners; (ii) for the purpose of creating a new class
or classes of Limited Partnership Interests, admitting additional Limited
Partners or reflecting the withdrawal of Limited Partners; (iii) necessary to
maintain the Partnership’s status as a partnership according to § 7701(a)(2) of
the Code; (iv) necessary to preserve the validity of any and all allocations of
Partnership income, gain, loss or deduction pursuant to § 704(b) of the Code; or
(v) contemplated by this Agreement. Amendments to this Agreement other than
those described in the first sentence of this Section 11.1 may be made only if
embodied in an instrument signed by all of the General Partners and a
Majority-in-Interest of the Limited Partners, provided, however, that any
amendment to this Agreement pertaining to the rights, preferences, priorities,
powers, limitations and/or restrictions with respect to the Limited Partners of
a particular class or classes of Limited Partnership Interest need only be
signed by all of the General Partners and a Majority-in-Interest of the Limited
Partners of each such class of Limited Partnership Interest. Any supplemental or
amendatory agreement shall be adhered to and have the same effect from and after
its effective date as if the same had originally been embodied in, and formed a
part of, this Agreement. The General Partners shall cause the Partnership to
give written notice to all Partners promptly after any amendment has become
effective. Any amendment to this Agreement must be in writing.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE XII
 
TAX MATTERS
 
Section 12.1 Tax Matters Partner. The General Partners will jointly select, at
the expense of the Partnership, an accounting firm to review a draft of each tax
return to be filed by the Partnership, and each Partner shall also be afforded
the opportunity to review and comment on the draft of such tax return. The Tax
Matters Partner shall prepare and file all tax returns and execute any
agreements or other documents relating to tax matters on behalf of the
Partnership, provided, however, that the Tax Matters Partner will not settle any
administrative proceeding before a taxing authority, or commence or settle a
judicial proceeding, without the consent of Macklowe, such consent not to be
unreasonably withheld or delayed. The Tax Matters Partner is authorized to make
an election under Section 754 of the Code upon the request of either Partner and
may make other elections for federal, state, local and foreign tax purposes as
permitted by applicable law; provided, however, that any such other election
shall not be made without the consent of Macklowe, such consent not to be
unreasonably withheld or delayed. Icahn shall be and is specifically authorized
to act as the “Tax Matters Partner.”
 
ARTICLE XIII
 
STANDSTILL
 
Section 13.1 Standstill. (a) For avoidance of doubt, prior to the Execution
Date, Partners and their respective Affiliates will be free to purchase the
Target Securities without any restrictions hereunder. During the Standstill
Period, a Partner shall not, other than through its participation in the
Partnership, and shall cause its Affiliates not to, and a former Partner shall
not, and shall cause its Affiliates not to, directly or indirectly: 
 
 
14

--------------------------------------------------------------------------------

 
(i) acquire, announce an intention to acquire, offer or propose to acquire,
solicit an offer to sell or agree to acquire, by purchase, by gift, by joining
or taking an equity interest in a Person, a syndicate or any group or otherwise
(x) any Target Securities or (y) any assets, businesses or properties of the
Target;
 
(ii) participate in the formation or encourage the formation of, or join or in
any way participate with, any Person, syndicate, group or other person or entity
that beneficially owns or seeks to acquire beneficial ownership of Target
Securities for the purpose of beneficially owning or acquiring beneficial
ownership of any Target Securities (other than any group consisting solely of
such Partner and/or its Affiliates);
 
(iii) solicit, or participate in the solicitation of, proxies or become a
participant in any election contest (the terms used in this section 13.1(a)(iii)
having the respective meanings given them to Regulation 14A under the 1934 Act)
with respect to the Target;
 
(iv) initiate, propose or otherwise solicit any stockholders of the Target for
the approval of one or more proposals with respect to the Target or induce any
other Person to initiate any such proposal;
 
(v) seek the removal of any of the members of the management or the board of
directors of the Target or seek to have called any meeting of the stockholders
of the Target;
 
(vi) deposit any Target Securities in a voting trust or subject them to a voting
agreement or other agreement or arrangement with respect to voting (other than
pursuant to the unanimous agreement of all of the General Partners or any
agreement or arrangement solely among such Partner and/or its Affiliates); or
 
(vii) otherwise act, alone or in concert with others, to seek to control the
management, policies or affairs of the Target or solicit, propose, seek to
effect or negotiate with any other Person (including, without limitation, the
Target) with respect to any form of business combination or other extraordinary
transaction with the Target or any of its stockholders; solicit, make or
propose, or negotiate with any other Person with respect to, or announce an
intent to make, any tender offer or exchange offer for any Target Securities;
publicly disclose an intent, purpose, plan or proposal with respect to the
Target or the Target Securities that would violate the provisions of this
Section 13.1(a); or assist, participate in, facilitate or solicit any effort or
attempt by any Person to do or seek to do any of the foregoing.
 
 
15

--------------------------------------------------------------------------------

 
For purposes of this Agreement, “Standstill Period”, with respect to any Partner
or former Partner, shall mean the period that starts on the Execution Date and
ends on the Closing Date; provided, however, that, in the event all of the
Partners remaining in the Partnership belong to the same General Partner Group,
the Standstill Period solely with respect to such remaining Partners shall end
on the day that the last in time Partner of the other General Partner Group
ceases to be a Partner of the Partnership. Notwithstanding anything herein to
the contrary, no Partner shall be deemed to have violated this Section 13.1 in
the event that such Partner acquires beneficial ownership of the Target
Securities pursuant to a transaction in which such Partner acquires another
Person, in circumstances in which the principal purpose of such transaction is
not to acquire the Target Securities or otherwise to circumvent the intent of
this agreement, provided that the number of the Target Securities so acquired
shall not exceed five (5) percent of the outstanding Target Securities on the
day of such acquisition, and such Target Securities shall, immediately after
such acquisition, be contributed to the Partnership by such Partner. Until the
Partnership Files a Regulatory Document to publicly disclose its holdings of the
Target Securities, a Partner shall not, and shall not permit any of its
Affiliates to act in any way that triggers any public disclosure or any
disclosure to any third-party (other than an Affiliate of such Partner, but
including without limitation any Regulatory Authority, Person, Target or
governmental agency, organization, or body) by such Partner unless the General
Partners unanimously consent to such action.
 
ARTICLE XIV
 
MISCELLANEOUS
 
Section 14.1 Power of Attorney. Each Limited Partner hereby constitutes and
appoints the General Partners as a group as its true and lawful representative
and attorney-in-fact, in its name, place and stead and with full power of
substitution to make, execute, publish, acknowledge, deliver, record and file
and swear to the execution, delivery, acknowledgment, filing and/or recording
of: (a) all amendments to this Agreement permitted by the provisions of Section
11.1 hereof to be made without the consent of any Limited Partner and all
instruments that the attorney-in-fact deems appropriate to reflect any change or
modification of this Agreement in accordance with this Agreement; (b) except as
otherwise provided in this Agreement, a Certificate of Limited Partnership of
the Partnership, any amendment thereof required because of an amendment to this
Agreement or in order to effectuate any change in the membership of the
Partnership and (c) all such other agreements, applications, instruments,
documents, certifications, certificates and reports which may from time to time
be required by any laws applicable to the Partnership, including without
limitation the laws of the United States of America, the State of Delaware or
any other jurisdiction, or any political subdivision or agency thereof, or any
Regulatory Rule, all of the foregoing to effectuate, implement and continue the
valid and subsisting existence of the Partnership and to permit it to conduct
its business. The power of attorney granted hereby is coupled with an interest
and is irrevocable and shall (i) continue in full force and effect
notwithstanding the subsequent death, incapacity, dissolution, termination or
bankruptcy of the Limited Partner granting the same or the transfer of all or
any portion of such Limited Partner’s Interest, and (ii) extend to that Limited
Partner’s successors, assigns and legal representatives. Each Limited Partner
agrees to be bound by any representation made by the attorney-in-fact acting in
good faith pursuant to, and in accordance with, this power of attorney, and
hereby waives any and all defenses which may be available to contest, negate or
disaffirm the action of the attorney-in-fact taken in good faith pursuant to,
and in accordance with, this power of attorney.
 
 
16

--------------------------------------------------------------------------------

 
Section 14.2 Notices. All notices and demands required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
upon receipt, if delivered personally or if mailed by registered or certified
mail or if sent by overnight courier or (b) upon dispatch, if transmitted by
telecopy or other means of facsimile which provides immediate delivery
to compatible equipment in the possession of the recipient, if receipt has been
confirmed, in any case, provided that any telecopy or facsimile notices
delivered hereunder must be followed by a copy of notice delivered through
registered or certified mail or by means of an overnight courier, if to the
Partnership:
 
Rome Acquisition Limited Partnership
767 Fifth Avenue
New York, NY 10153
Attention: William S. Macklowe
Telecopy Number: (212) 554-5890
Confirmation Number: (212) 554-5882
and
Attention: Keith Meister
Telecopy Number: (212) 688-1158
Confirmation Number: (212) 702-4359
 
if to Macklowe or Macklowe Company:


WH Rome Partners LLC
767 Fifth Avenue
New York, NY 10153
Attention: William S. Macklowe
Telecopy Number: (212) 554-5890)
Confirmation Number: (212) 554-5882
and
Attention: General Counsel
Telecopy Number: (212) 489-7431
Confirmation Number: (212) 554-5811
 
with a copy to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099
Attention: Steven A. Seidman, Esq.
Telecopy Number: (212) 728-9763
Confirmation Number: (212) 728-8000
 
 
17

--------------------------------------------------------------------------------

 
if to Icahn or Icahn Company:
 
Meadow Star LLC
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention: Keith Meister
Telecopy Number: (212) 688-1158
Confirmation Number: (212) 702-4359
and
Attention: Keith Cozza
Telecopy Number: (212) 688-1158
Confirmation Number: (212) 702-4323
 
with a copy to:
 
Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention: Yevgeny Fundler
Telecopy Number: (212) 688-1158
Confirmation Number: (212) 702-4329
 
or at such other address or telecopy number as will be specified by like notice,
and if to any other Partner, to the address or telecopy number of such Partner
as shown from time to time on the records of the Partnership. Any Partner may
specify a different address or telecopy number by notifying each General Partner
thereof. Any General Partner may specify a different address or telecopy number
by notifying all Partners thereof.
 
Section 14.3 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof. As of the Effective
Date this Agreement supersedes any prior agreement or understandings among the
parties hereto. This Agreement may not be modified or amended in any manner
other than as set forth herein.
 
Section 14.4 Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the law of the
State of Delaware without giving effect to the conflict of law principles
thereof.
 
All of the provisions of this Agreement shall be subject to all Regulatory
Rules, including, without limitation, the following:
 
(i) No distribution may be made to any Partner pursuant to this Agreement (A) if
such distribution would cause the Partnership to be in violation of (1) any
Regulatory Rule, including, without limitation, the Net Capital Rule or (2) any
material contract to which the Partnership is a party; or (B) without the prior
written approval, if necessary, of the Regulatory Authority; and
 
 
18

--------------------------------------------------------------------------------

 
(ii) No transfer of all or a portion of a Partner’s Interest may be made unless
the Regulatory Authority gives its written consent, if necessary, to the
transfer.
 
Notwithstanding anything herein to the contrary, to the extent that this
Agreement is invalid, void, illegal or otherwise inconsistent with Delaware law
or any Regulatory Rule, such Regulatory Rule and/or Delaware law shall override
this Agreement to the extent necessary to conform this Agreement to such
Regulatory Rule or Delaware law.
 
Section 14.5 Voting, Consents and Approvals. Any action requiring the consent,
approval or affirmative vote of Limited Partners under this Agreement may be
taken by vote at a meeting or, in lieu thereof, by written consent of Limited
Partners with the required percentage in Interest or written consent of the
Limited Partners who have the right to approve or consent to such action, as the
case may be. The granting or withholding of consents or approvals by any party
shall be in the sole discretion of the consenting or approving party, unless
otherwise expressly provided in this Agreement.
 
Section 14.6 Effect. Except as herein otherwise specifically provided, this
Agreement shall be binding upon and inure to the benefit of the parties and
their legal representatives, heirs, administrators, executors, successors and
permitted assigns.
 
Section 14.7 Pronouns and Number. Wherever it appears appropriate from the
context, each term stated in either the singular or the plural shall include the
singular and the plural, and pronouns stated in either the masculine, feminine
or neuter shall include the masculine, feminine and neuter.
 
Section 14.8 Captions. Captions contained in this Agreement are inserted only as
a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any provision hereof.
 
Section 14.9 Partial Enforceability. If any provision of this Agreement, or the
application of that provision to any circumstance, shall be held invalid, the
remainder of this Agreement, or the application of that provision to
circumstances other than those to which it is held invalid, shall not be
affected thereby, except to the extent necessary to carry out the purposes of
this Agreement.
 
Section 14.10 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
 
Section 14.11 Third Party Beneficiaries. The parties hereto intend that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto their legal representatives,
heirs, administrators, executors, successors and permitted assigns.
 
 
19

--------------------------------------------------------------------------------

 
Section 14.12 Specific Performance. Each Partner understands and acknowledges
that a breach or threatened breach by a Partner (the “Breaching Partner”) of any
part of this Agreement could cause the Partnership and/or each of its Partners,
other than the Breaching Partner, irreparable injury; damages would not
adequately compensate the Partnership and/or each of its Partners for such
breach or threatened breach; and damages in such event would be difficult if not
impossible to determine. Therefore, in addition to any other remedies the
Partnership and/or each of its Partners, may have at law, the Partnership and/or
each of its Partners, other than the Breaching Partner, shall be entitled to the
remedies of injunction, specific performance and other equitable relief, without
posting any bonds, as may be available to restrain or prevent a breach or
threatened breach of any of the Breaching Partner’s obligations under this
Agreement. This provision shall not, however, be construed as a waiver of any
other rights or remedies that the Partnership and/or each of its Partners may
have at law or in equity, including damages.
 
Section 14.13Consultation and Cooperation. Any public statement (including press
releases but excluding filings with the Securities and Exchange Commission)
which any Partner desires to make relating to or in connection with the
acquisition of Target or this Agreement shall require the unanimous consent of
the General Partners (which consent shall not be unreasonably withheld,
conditioned or delayed).
 
[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
WH ROME PARTNERS LLC
as General Partner and Limited Partner
 
By: WH ROME INC.
(its Managing Member)
 
by:  /s/ William S. Macklowe
Name: William S. Macklowe
Title: Vice President
 
 
HARRY MACKLOWE
solely as personal guarantor of
WH Rome Partners LLC’s obligations
to pay the Failure to Contribute Amount
 
by:  /s/ Harry Macklowe
Name: Harry Macklowe
 


MEADOW STAR LLC
as General Partner and Limited Partner
 
by:  /s/ Keith Meister
Name: Keith Meister
Title: President
 
 
CARL C. ICAHN
solely as personal guarantor of
Meadow Star LLC’s obligations
to pay the Failure to Contribute Amount
 
by:  /s/ Carl C. Icahn
Name: Carl C. Icahn
 


 
[Signature Page to Agreement of Limited Partnership]
 
 
20

--------------------------------------------------------------------------------

 



Schedule A
 
Partner
Initial Capital Contribution
Macklowe
$6,000,000.00
Macklowe Company
$594,000,000.00
Icahn
$6,000,000.00
Icahn Company
$594,000,000.00

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A to the Limited Partnership Agreement of
Rome Acquisition Partnership
 
“Accounting Period” means, as the context may require, the period beginning as
of the Effective Date or on the day following the last day of the immediately
preceding Accounting Period, and ending on the next succeeding of the following:
 

 
1)
the last day of each Fiscal Year of the Partnership;

 

 
2)
the day prior to the day as of which a Person is admitted as a Partner;

 

 
3)
the day prior to the day as of which any Partner makes a Capital Contribution;

 

 
4)
the day prior to the date of any distribution to any Partner pursuant to this
Agreement;

 

 
5)
the day prior to the date of exercise of a Purchase Option; and

 

 
6)
any day specified as the last day of an Accounting Period by the General
Partners.

 
“Acquisition Agreement” has the meaning specified in Section 3.1 hereof.
 
“Additional Capital Commitment” has the meaning specified in Section 3.2 hereof.
 
“Additional Capital Contribution” has the meaning specified in Section 3.2
hereof.
 
“Affiliate” means, “Affiliate” of any Person means any other Person that,
directly or indirectly, controls, is controlled by or is under direct or
indirect common control with, such Person and with respect to any natural
Person, any other Person having a relationship by blood, marriage or adoption,
not more remote than first cousins with such natural Person. For the purposes of
this Agreement, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of Voting Stock or other equity interests, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Agreement” means this Limited Partnership Agreement of the Partnership, as
amended, modified or supplemented from time to time.
 
“beneficially own” or “beneficial ownership” has the meaning given to such terms
in Rule 13d-3 of the 1934 Act.
 
“Breaching Partner” has the meaning specified in Section 14.12 hereof.
 
“Buy-Sell Offer” has the meaning specified in Section 5.3 hereof.
 
 
 

--------------------------------------------------------------------------------

 
“Capital Account” means, with respect to each Partner, the account so designated
established on the books and records of the Partnership for each Partner. As of
the Execution Date, the Capital Account of each Partner is as set forth on
Schedule A to the Agreement. The Capital Account of each Partner will be (i)
increased by (A) the amount of Profits (and income and gain) credited to that
Partner’s Capital Account pursuant to Sections 4.1 and 4.2 hereof and (B) the
amount of Additional Capital Contributions made by that Partner to the
Partnership; and (ii) decreased by (A) the amount of Losses charged to that
Partner’s Capital Account pursuant to Article IV hereof and the amount of loss
and (B) the amount of distributions in cash and the fair market value of other
Partnership Property distributed (net of any liabilities encumbering the
distributed Partnership Property that the Partner takes subject to or assumes)
to that Partner pursuant to Article V and Section 9.2 hereof. Notwithstanding
anything to the contrary contained in this definition or in Article IV hereof,
each Capital Account shall be determined in accordance with the principles of
Treasury Regulations § 1.704-l(b)(2)(iv).
 
“Capital Contribution” means the total amount of cash contributed to the capital
of the Partnership by any Partner.
 
“Capital Contribution Request Letter” has the meaning specified in Section 3.2
hereof.
 
“Clearing Agency” has the meaning specified in § 3(a)(23)(A) and (B) of the 1934
Act.
 
“Closing Date” means the date on which the transaction contemplated by the
Acquisition Agreement, if any, is consummated.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any succeeding law). References to sections of the Code shall include amended or
successor provisions thereto.
 
“Commitment Letter” has the meaning specified in Section 3.2 hereof.
 
“Contribution Right” has the meaning specified in Section 3.2 hereof.
 
“Effective Date” has the meaning specified in the preamble to this Agreement.
 
“Examining Authority” means the Partnership’s examining authority as defined in
the Net Capital Rule.
 
“Exchange” means any securities or commodity exchange.
 
“Execution Date” means the date of the execution by the Partnership or its
wholly-owned subsidiary and the Target of the Acquisition Agreement.
 
“Exiting Partner” has the meaning specified in Section 5.3 hereof.
 
“Failure to Contribute” has the meaning specified in Section 3.1 hereof.
 
 
 

--------------------------------------------------------------------------------

 
“Failure to Contribute Amount” has the meaning specified in Section 3.1 hereof.
 
“File” has the meaning specified in Section 10.2 hereof.
 
“Fiscal Year” has the meaning specified in Section 10.3 hereof.
 
“General Partner” means each of Macklowe and Icahn and any of its respective
successor, assignee or transferee permitted by this Agreement, so long as it is
a general partner of the Partnership. At such time as there is only one general
partner of the Partnership, all references in the agreement to the “General
Partners” or to more than one General Partner shall be deemed to refer only to
the remaining general partner.
 
“General Partner Group” means each of Icahn Group and Macklowe Group.
 
“group” has the meaning given to such term in Rule 13d-3 of the 1934 Act.
 
“Icahn” has the meaning specified in the preamble to this Agreement.
 
“Icahn Company” has the meaning specified in the preamble to this Agreement.
 
“Icahn Group” means a group consisting of Icahn and Icahn Company.
 
“Initial Capital Commitment” has the meaning specified in Section 3.1 hereof.
 
“Initial Capital Contribution” has the meaning specified in Section 3.1 hereof.
 
“Initial Current Market Price” means with respect to each Target Security, the
Current Market Price of the Target Security at the time of its contribution to
the Partnership pursuant to this Agreement.
 
“Initiating Designee(s)” has the meaning specified in Section 5.3 hereof.
 
“Initiating Partner” has the meaning specified in Section 5.3 hereof.
 
“Interest” means the individual interest of each Partner in the Partnership at
any particular time.
 
“Indemnified Party” has the meaning specified in Section 6.4 hereof.
 
“Limited Partners” means (A) (i) each of Icahn Company and Macklowe Company and
(ii) as of the Effective Date the Persons listed as limited partners on the
signature pages here-to plus any other Person who the General Partner agrees to
admit as a Limited Partner effective as of the Effective Date who signs a
counterpart of this Agreement (the “Additional Effective Date Limited
Partners”); (B) from time to time, such Persons plus each Person subsequently
admitted as a Limited Partner pursuant to Section 3.3(a) hereof and each Person
admitted as a Substituted Limited Partner pursuant to Section 7.2 hereof less
any such Person who shall withdraw as a Limited Partner pursuant to Section
5.2(a) hereof; and (C) with respect to those provisions of this Agreement
concerning a Limited Partner’s rights to receive distributions or allocations of
Profits and Losses, any permitted assignee of a Limited Partner’s Interest.
 
 
 

--------------------------------------------------------------------------------

 
“Losses” has the meaning specified below in the definition of “Profits.”
 
“Macklowe” has the meaning specified in the preamble to this Agreement.
 
“Macklowe Company” has the meaning specified in the preamble to this Agreement.
 
“Macklowe Group” means a group consisting of Macklowe and Macklowe Company and
all Partners other than Icahn and Icahn Company.
 
“Majority-in-Interest of the Limited Partner” means Limited Partners whose
aggregate Capital Account balances exceed 50% of the aggregate Capital Account
balances of all Limited Partners.
 
“Material Breach” has the meaning specified in Section 5.4 hereof.
 
“Net Capital Rule” means Rule 15c3-1 promulgated pursuant to the 1934 Act.
 
“Non-Contributing Partner” has the meaning specified in Section 3.1 hereof.
 
“Non-Initiating Designee(s)” has the meaning specified in Section 5.3 hereof.
 
“Non-Initiating Partner” has the meaning specified in Section 5.3 hereof.
 
“Partner” means any General Partner or any Limited Partner.
 
“Partners” means collectively all General Partners and all Limited Partners.
 
“Partnership Property” means any real or personal property, whether tangible or
intangible, inclusive without limitation of any Target Securities, owned by the
Partnership and any negative goodwill.
 
“Payment Notice” has the meaning specified in Section 5.4 hereof.
 
“Person” means any individual, venture, association, partnership, corporation,
limited liability company, trust or other entity.
 
“Profits” and “Losses” mean, for each Accounting Period, the net profit or net
loss, respectively, of the Partnership determined in accordance with generally
accepted accounting principles in the United States.
 
“Purchase Option” has the meaning specified in Section 5.4 hereof.
 
“Purchasing Partner” has the meaning specified in Section 5.3 hereof.
 
 
 

--------------------------------------------------------------------------------

 
“Regulatory Authority” means collectively the Commission, the Examining
Authority, any SRO, Exchange, Clearing Agency, the Federal Trade Commission or
other regulatory authority which has regulatory authority over the Partnership.
 
“Regulatory Documents” has the meaning specified in Section 10.2 hereof.
 
“Regulatory Rule” means each statute, regulation, rule and other requirement of
the Regulatory Authority applicable to the Partnership or its affairs.
 
“Shared Expenses” has the meaning specified in Section 3.8 hereof.
 
“SRO” means self-regulatory organization, as that term is defined in § 3(a)(26)
of the 1934 Act.
 
“Standstill Period” means the period that begins on the Execution Date and ends
on the Closing Date.
 
“Subject Partner” has the meaning specified in Section 5.4 hereof.
 
“Substituted Limited Partner” means any Person admitted to the Partnership as a
Substituted Limited Partner pursuant to the provisions of Section 7.2 hereof.
 
“Target” means collectively Reckson Associates Realty Corp., a Maryland
corporation, and Reckson Operating Partnership, L.P., a Delaware limited
partnership.
 
“Target Security” means the common stock, par value $0.01 per share, of Reckson
Associates Realty Corp. and the units of limited partnership interest of Reckson
Operating Partnership, L.P.
 
“Term” has the meaning specified in Section 2.5 hereof.
 
“Transfer” has the meaning specified in Section 7.1 hereof.
 
“Treasury Regulations” means the Treasury Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding Treasury Regulations).
 
“Uniform Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time (or any succeeding law).
 
“Voting Stock” of any Person means capital stock of such Person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such Person, whether at all times or only as long as no senior
class of securities has such voting power by reason of any contingency.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time (or any succeeding law).
 
 
 

--------------------------------------------------------------------------------

 


 